COURT OF CHANCERY
                                  OF THE
                            STATE OF DELAWARE

                                                                     417 S. State Street
JOSEPH R. SLIGHTS III                                              Dover, Delaware 19901
 VICE CHANCELLOR                                                 Telephone: (302) 739-4397
                                                                 Facsimile: (302) 739-6179

                        Date Submitted: October 19, 2020
                        Date Decided: November 19, 2020

 Steven L. Caponi, Esquire                   R. Judson Scaggs, Jr., Esquire
 Matthew B. Goeller, Esquire                 Morris, Nichols, Arsht & Tunnell LLP
 K&L Gates LLP                               1201 North Market Street
 600 King Street, Suite 901                  Wilmington, DE 19801
 Wilmington, DE 19801
                                             David E. Ross, Esquire
                                             R. Garrett Rice, Esquire
                                             Ross Aronstam & Moritz LLP
                                             100 S. West Street, Suite 400
                                             Wilmington, DE 19801

       Re:    Manhattan Telecommunications Corp., d/b/a
              Metropolitan Telecommunications, a/k/a MetTel v.
              Granite Telecommunications, LLC
              C.A. No. 2020-0468-JRS
Dear Counsel:

       The plaintiff in this trade libel case, Manhattan Telecommunications Corp.

(“MetTel”), has brought a Motion for Continued Confidential Treatment in which it

seeks a court order sealing all references in the pleadings to the allegedly defamatory

statements. For the reasons explained below, MetTel’s motion must be denied and

the redacted portions of the pleadings must be made public.
Manhattan Telecommunications Corp. v.
Granite Telecommunications, LLC
C.A. No. 2020-0468-JRS
November 19, 2020
Page 2


                            I. FACTUAL BACKGROUND

         MetTel and Granite Telecommunications, LLC (“Granite”) provide a variety

of communications solutions to Delaware entities.1 Both companies apparently

provide services to an overlapping customer base, including those uniquely affected

by the COVID-19 pandemic, such as healthcare providers.2 In its Complaint,

MetTel alleges that shortly after the pandemic set in, Granite began contacting some

of these overlapping customers to sow doubts about MetTel’s financial condition

and ability to weather the pandemic-related economic uncertainty. 3

         These contacts first came to light after MetTel was approached by confused

customers who recounted Granite’s statements.4 As time passed, MetTel came to

learn that Granite’s allegedly false and defamatory statements were not isolated, but




1
    Verified Compl. Under Seal (“Compl.”) (D.I. 1) ¶¶ 6–7, 10–11.
2
    Compl. ¶¶ 4, 20.
3
    Compl. ¶¶ 16–17.
4
    Compl. ¶ 19.
Manhattan Telecommunications Corp. v.
Granite Telecommunications, LLC
C.A. No. 2020-0468-JRS
November 19, 2020
Page 3


widespread, and were coming from all levels within Granite’s organization. 5 As a

result of these contacts, MetTel alleges substantial harm to its reputation and a

decline in both current and future business. 6

                            II. PROCEDURAL HISTORY

          MetTel originally brought suit against Granite on May 19, 2020. 7 On June 9,

2020, Granite removed the action to the United States District Court for the District

of Delaware. MetTel then voluntarily dismissed that action. 8 MetTel initiated this

action on June 15, 2020.9 The operative Complaint asserts claims for defamation,

tortious interference with prospective economic advantage, tortious interference




5
    Compl. ¶¶ 19–20, 29.
6
    Compl. ¶ 36.
7
 Verified Compl., Manhattan Telecomms. Corp. v. Granite Telecomms., LLC, C.A. No.
2020-0380-JRS (D.I. 1).
8
  Notice of Filing of Notice of Removal, Manhattan Telecomms. Corp. v. Granite
Telecomms., LLC, C.A. No. 2020-0380-JRS (D.I. 41); Mot. for Continued Confidential
Treatment (“Mot.”) (D.I. 14) ¶ 3.
9
    (D.I. 1).
Manhattan Telecommunications Corp. v.
Granite Telecommunications, LLC
C.A. No. 2020-0468-JRS
November 19, 2020
Page 4


with contractual relations, trade libel and deceptive trade practices. 10 As factual

predicates for these claims, the Complaint lays out both general descriptions and

specific examples of statements made by Granite employees that MetTel claims are

defamatory, as well as the reasons MetTel believes the statements will or have

caused harm. 11 The Complaint was filed under seal as permitted by Court of

Chancery Rule 5.1.

          When MetTel filed the public version of the Complaint, the content related to

the alleged defamatory statements was redacted. 12 MetTel filed its initial Motion for

Confidential Treatment on June 23, 2020.13 This motion sought an order allowing

MetTel to file its Motion to Expedite confidentially under Court of Chancery

Rule 5.1. 14 This unopposed motion was granted on June 24, 2020.15 MetTel’s


10
     Compl. ¶¶ 38–71.
11
     Compl. ¶¶ 17–37.
12
     Verified Compl. Redacted Public Version (D.I. 2).
13
     Pl.’s Mot. for Confidential Treatment (D.I. 4).
14
     Id. ¶ 7.
15
     Order Granting Mot. for Confidential Treatment (D.I. 5).
Manhattan Telecommunications Corp. v.
Granite Telecommunications, LLC
C.A. No. 2020-0468-JRS
November 19, 2020
Page 5


Motion to Expedite was filed on June 25, 16 with the redacted public version being

filed on July 2, 2020.17

          Prior to the filing of the public version of the Motion to Expedite, on June 29,

2020, Interested Party Professor Eugene Volokh submitted notice under Rule 5.1(f)

challenging the confidential treatment of the Complaint, its exhibits and the Motion

to Expedite.18        In response, MetTel filed the present Motion for Continued

Confidential Treatment on July 10, 2020 (the “Motion”).19 In his opposition to the

Motion, Professor Volokh states that he wishes to use the currently redacted

information, inter alia, to “publicly discuss, on his Reason Magazine-hosted blog

and potentially in a law review article, how libel litigants are trying to use the legal

system to restrict speech.”20




16
     Pl.’s Mot. to Expedite Under Seal (D.I. 6).
17
     Pl.’s Mot. to Expedite (D.I. 11).
18
     Notice of Challenge to Confidential Treatment (D.I. 10).
19
     (D.I. 14).
20
     Opp’n to Mot. for Continued Confidential Treatment (“Opp’n”) (D.I. 16) ¶ 15.
Manhattan Telecommunications Corp. v.
Granite Telecommunications, LLC
C.A. No. 2020-0468-JRS
November 19, 2020
Page 6


         MetTel makes three primary arguments for continued confidential treatment.

First, it argues that the presumption of public access is overcome because public

access to the allegedly defamatory statements would cause irreparable harm, as

recognized by this court in CapStack Nashville 3 LLC v. MACC Venture Partners

(“CapStack”). 21     Second, it argues that Professor Volokh’s interest in this

information is not “compelling enough” to outweigh the potential harm. 22 Third, it

argues that the previous findings of good cause for confidentiality in this case dictate

the same finding here. 23

         Professor Volokh counters that MetTel has failed to rebut the presumption of

public access for a multitude of reasons. He principally argues that he possesses a

legitimate interest in the redacted information, while MetTel lacks any justifiable




21
 Mot. ¶¶ 11–17 (citing CapStack Nashville 3 LLC v. MACC Venture Partners, 2018
WL 3949274 (Del. Ch. Aug. 16, 2018)).
22
  Mot. ¶¶ 18–23; Reply in Supp. of Pl.’s Mot. for Continued Confidential Treatment
(“RB”) (D.I. 21) ¶¶ 8–14.
23
     Mot. ¶¶ 24–25; RB ¶¶ 15–16.
Manhattan Telecommunications Corp. v.
Granite Telecommunications, LLC
C.A. No. 2020-0468-JRS
November 19, 2020
Page 7


interest in confidentiality. 24 He further argues MetTel’s filing of an unredacted

Motion to Remand in Federal Court undermines its arguments in this Action, 25 and

the public interest here is heightened because MetTel should be deemed to be a

public person.26

         I am persuaded that the public interest in the redacted information at issue

outweighs the potential for harm to MetTel flowing from disclosure. The Motion,

therefore, is denied.

                                  III.   ANALYSIS

         Court of Chancery Rule 5.1 governs this Motion for Continued Confidential

Treatment. That rule, in essence, codifies the “powerful presumption of public




24
     Opp’n ¶¶ 15–17, 18–22.
25
   Opp’n ¶¶ 23–24. According to MetTel, this disclosure was inadvertent and “[t]he
District Court has since placed the Opening Brief in Support of Motion to Remand under
seal.” RB ¶ 12.
26
  Opp’n ¶ 25. Given a sufficient showing that the public’s interest in understanding the
proceedings outweighs MetTel’s interest in confidentiality, I need not decide whether
MetTel is a “public person.”
Manhattan Telecommunications Corp. v.
Granite Telecommunications, LLC
C.A. No. 2020-0468-JRS
November 19, 2020
Page 8


access” to court proceedings and records.27 The rule also recognizes, however, that

the presumption of public access is not absolute, and that, in certain circumstances,

litigants are entitled to confidentiality. The touchstone for the exception to access is

“good cause.”28 Good cause exists if the party seeking confidential treatment can

demonstrate that “the public interest in access to Court proceedings is outweighed

by the harm that public disclosure of sensitive, non-public information would

cause.”29

           By design, the burden of demonstrating good cause is exacting, recognizing

that “[t]hose who decide to litigate in a public forum . . . must do so in a manner

consistent with the right of the public to follow and monitor the proceedings and the

result of [the] dispute.” 30 In this regard, our courts appreciate that public access to




27
     Horres v. Chick-fil-A, Inc., 2013 WL 1223605, at *2 (Del. Ch. Mar. 27, 2013).
28
     Ct. Ch. R. 5.1.
29
     Id.
30
  Al Jazeera America, LLC v. AT&T Servs., Inc., 2013 WL 5614284, at *7 (Del. Ch.
Oct. 14, 2013). Notably, the previous rule, Rule 5(g), was revised “in part because too
much information was being deemed confidential, including information which ‘did not
Manhattan Telecommunications Corp. v.
Granite Telecommunications, LLC
C.A. No. 2020-0468-JRS
November 19, 2020
Page 9


the courts and their business is “fundamental to a democratic state and necessary in

the long run so that the public can judge the product of the courts in a given case.”31

And the public cannot “judge the product of the courts in a given case” if the

information being withheld is necessary for understanding “the nature of the

dispute” or the court’s bases for a decision. 32

         The burden for overcoming the presumption of public access always falls on

the party seeking to “obtain or maintain Confidential Treatment.” 33 And that party

must show more than mere “potential for collateral economic consequences.”34




fall within any recognized exception to the public’s right of access and was not truly
sensitive or confidential in nature.’” Id. at *3 (internal citation omitted).
31
  Sequoia Presidential Yacht Gp. LLC v. FE P’rs LLC, 2013 WL 3724946, at *2 (Del. Ch.
July 15, 2013) (footnote and internal quotations omitted).
32
  Al Jazeera America, LLC, 2013 WL 5614284, at *1 (observing that “[t]he public interest
in the judicial process cannot be vindicated if the nature of the litigation remains masked
in a fundamental way”).
33
     Ct. Ch. R. 5.1(b)(3) (emphasis added).
34
     Al Jazeera, 2013 WL 5614284, at *5.
Manhattan Telecommunications Corp. v.
Granite Telecommunications, LLC
C.A. No. 2020-0468-JRS
November 19, 2020
Page 10


“Instead, the harm must be ‘particularized.’” 35 In other words, “[t]he conclusory

assertion that a company faces an unsubstantiated risk of ‘economic disadvantage’”

is not enough.36 Nor is potential embarrassment or the fact that the information has

not previously been disclosed.37

      Applying this balancing framework here, MetTel has failed to prove a

particularized harm sufficient to outweigh the public’s interest in the redacted

information. First, the harm MetTel asserts will occur if the redacted information is

made public is not sufficiently particularized.        Second, without the currently

redacted portions of the Complaint, the public’s ability to understand the

proceedings is seriously diminished. Finally, MetTel’s argument that CapStack is

dispositive is unconvincing.


35
  In re Columbia Pipeline Gp., Inc., 2018 WL 4182207, at *2 (Del. Ch. Aug. 30, 2018)
(quoting Sequoia, 2013 WL 3724946, at *2).
36
  ADT Hldgs., Inc. v. Harris, 2017 WL 4317245, at *3 (Del. Ch. Sept. 28, 2017) (quoting
Al Jazeera, 2013 WL 5614284, at *3).
37
  Sequoia, 2013 WL 3724946, at *2. Because MetTel bears the burden to prove good
cause, and the fact that information is currently undisclosed is not sufficient, MetTel’s
arguments that past findings of good cause on uncontested motions must lead to the same
conclusion here fall short. Mot. ¶ 25.
Manhattan Telecommunications Corp. v.
Granite Telecommunications, LLC
C.A. No. 2020-0468-JRS
November 19, 2020
Page 11


      A. MetTel’s Interest in Confidentiality

         The harm MetTel alleges will be inflicted upon it in the absence of

confidentiality protections is too broad to meet the requirements of Rule 5.1. As

explained above, to show an interest in confidentiality that outweighs the public’s

right of access, MetTel must do more than make “[g]eneric statements of harm.” 38

The showing must be particularized; in other words, MetTel “must point to specific

information like ‘trade secrets or competitively sensitive pricing information’” that

is not in the public mix and, if disclosed, will cause clearly identified harm. 39

         MetTel claims to meet this burden by alleging “harm beyond its reputation,

including but not limited to direct harm to its business relationships with current and

potential customers.” 40 But MetTel’s Complaint and Motion rest on unsubstantiated




38
     In re Oxbow Carbon LLC, 2016 WL 7323443, at *2 (Del. Ch. Dec. 15, 2016) (Order).
39
     Id. (quoting Kronenberg v. Katz, 872 A.2d 568, 608–09 (Del. Ch. 2004)).
40
     Mot. ¶ 17.
Manhattan Telecommunications Corp. v.
Granite Telecommunications, LLC
C.A. No. 2020-0468-JRS
November 19, 2020
Page 12


claims of generic harm. 41 For example, MetTel’s Complaint alleges: “[o]nce that

seed [of the defamatory statement] has been planted, the client will undertake a

critical look at a provider with which it had been perfectly happy” and “may

terminate the contract based on a pretext” 42; “there is a real risk that MetTel will be

asked to bid on fewer and fewer contracts going forward”43; and “[o]nce confidence

[in] a provider’s financial stability is called into question, customers . . . can simply

choose the non-confrontational option of selecting a different vendor.”44

         The examples of potential harm MetTel offers in support of the Motion are

even less concrete. MetTel asserts that “[i]f this Court were to discontinue the

confidential treatment of the pleadings that contain Granite’s defamatory statements,

it would effectively thwart MetTel’s efforts to prevent further irreparable harm.” 45


41
   It is important to emphasize here that the extent to which MetTel is required to plead
harm to meet its minimal notice pleading burden under Court of Chancery Rule 8 differs
from the more rigorous burden to demonstrate harm under Rule 5.1.
42
     Compl. ¶ 31.
43
     Compl. ¶ 32.
44
     Compl. ¶ 33.
45
     Mot. ¶ 15.
Manhattan Telecommunications Corp. v.
Granite Telecommunications, LLC
C.A. No. 2020-0468-JRS
November 19, 2020
Page 13


           These potential harms fail to meet the stringent particularization standard. In

fact, it is difficult to imagine a defamation case, at least in a commercial setting,

where these same concerns would not always be present. MetTel tries to avoid this

reality by claiming its harm is unique because disclosure “would effectively nullify

MetTel’s efforts to prove it was and is being harmed.” 46 Not so. If Granite had

made these statements in a public setting, MetTel would still be able to sue for

defamation just the same. 47 While the nature of the harm may differ depending on

if a defamatory statement is made in private or public, a defamation or libel suit

would still be viable in either context.48

           Stepping back from MetTel’s arguments, it is evident from a comparison to

the examples in Rule 5.1 that potentially defamatory statements, per se, are not the

kind of information the drafters of Rule 5.1 intended to protect. The five examples

in Rule 5.1 include: “trade secrets; sensitive proprietary information; sensitive


46
     RB ¶ 6.
47
  See, e.g., Spence v. Funk, 396 A.2d 967, 972–73 (Del. 1978) (finding a quote in a publicly
available magazine article was libelous).
48
     Id.
Manhattan Telecommunications Corp. v.
Granite Telecommunications, LLC
C.A. No. 2020-0468-JRS
November 19, 2020
Page 14


financial, business, or personnel information; sensitive personal information such as

medical records; and personally identifying information such as social security

numbers, financial account numbers, and the names of minor children.” 49 Each of

these enumerated categories is discrete and reflects information that is not, or at least

should not be, of interest to the general public in the quest to understand the dispute

before the court or the bases for the court’s decisions.50 While I do not dispute there

is some risk of economic harm to MetTel if the redacted information is made public,

allowing such information to remain redacted “merely because its disclosure could

cause the parties economic harm” would turn the presumption of public access on

its head and frustrate the purpose of Rule 5.1. 51




49
     Ct. Ch. R. 5.1(b)(2).
50
   See Al Jazeera, 2013 WL 5614284, at *1 (“They note that this Court traditionally has
allowed redaction of discrete sensitive information, such as a price term . . . . That is
because, on balance, the detriment to the parties of disclosure outweighs the public interest
in such a discrete piece of information.”).
51
     Id. at *5 (emphasis added).
Manhattan Telecommunications Corp. v.
Granite Telecommunications, LLC
C.A. No. 2020-0468-JRS
November 19, 2020
Page 15


      B. The Public’s Interest in Understanding the Bases of the Dispute

          The public maintains a strong interest in access to the content of the alleged

defamatory statements. If the information currently redacted remains so, the public

will have no means to understand the dispute MetTel has asked the Court to

adjudicate. This conflicts with the public’s right to “monitor the proceedings and

result[s]” 52—a right, again, that “has been characterized as fundamental to a

democratic state.” 53 In other words, when “the supposedly-confidential information

represents the nature of the dispute itself—the interest of the public in accessing this

information outweighs the economic harm to the parties that disclosure may

cause.”54 That is the case here.

          While MetTel and Professor Volokh debate the legitimacy of Professor

Volokh’s planned use for this information,55 nothing in our law obligates Professor


52
     Id. at *7.
53
  Horres, 2013 WL 1223605, at *1 (quoting Matter of Cont’l Ill. Sec. Litig., 732 F.2d
1302, 1308 (7th Cir. 1984)).
54
     Al Jazeera, 2013 WL 5614284, at *5.
55
     Mot. ¶¶ 18–23; Opp’n ¶¶ 15–17.
Manhattan Telecommunications Corp. v.
Granite Telecommunications, LLC
C.A. No. 2020-0468-JRS
November 19, 2020
Page 16


Volokh to prove why he seeks access to information filed in a Delaware court, much

less that his purpose is somehow “proper.” Instead, MetTel is obligated to prove that

good cause exists to deny Professor Volokh access to the information he seeks as a

member of the public. 56 That information—the gravamen of the case—cannot be

discerned from the redacted Complaint, which, at best, notifies the public that

Granite made some unknown defamatory statements that MetTel now asserts are

defamatory for some unknown reason(s).57 This is hardly adequate to enable the

public “to follow and monitor the proceedings and the result of [the] dispute.”58




56
  Ct. Ch. R. 5.1(b)(3) (“The party or person seeking to obtain or maintain Confidential
Treatment always bears the burden of establishing good cause for Confidential
Treatment.”).
57
   For example, the interested reader of Paragraph 17 of the Complaint would read:
“Granite has begun telling MetTel’s current and potential clients—falsely—that MetTel is
in bad financial shape and probably will not survive the COVID-19 crisis. The purpose of
these lies is to convince MetTel’s clients and potential clients that MetTel is an unreliable
telecom provider that will likely leave them without essential services when they are
needed most.” Compl. ¶ 17.
58
   Al Jazeera America, LLC, 2013 WL 5614284, at *7. See also Okla. Firefighters Pension
Ret. Sys. v. Corbat, 2017 WL 5484125, at *2 (Del. Ch. Nov. 15, 2017) (holding that,
although the complaint revealed that the case “involve[d] communications between
Citigroup’s management and its Board of Directors concerning its compliance with law
and with regulatory consent orders,” redactions regarding the specific communications
Manhattan Telecommunications Corp. v.
Granite Telecommunications, LLC
C.A. No. 2020-0468-JRS
November 19, 2020
Page 17


         Not only would it be impossible for a member of the public to understand

what is going on in this case based on the pleadings, “it is difficult to envision a

judicial opinion in this matter that could maintain the confidentiality of all the

designated material and yet be comprehensible to the reading public.” 59 In its

Complaint, MetTel asks this Court to determine whether Granite committed

defamation, tortious interference with prospective economic advantage, tortious

interference with contractual relations, trade libel and deceptive trade practices.60

When this Court is called upon to determine the merits of these claims in trial or

motion practice, the Court will not be able to render and deliver a comprehensible

decision without reference to the currently redacted information.




were not proper since “[t]he public . . . has a strong interest in the workings of a Delaware
entity and its compliance with substantive law”).
59
     Al Jazeera, 2013 WL 5614284, at *1.
60
     Compl. ¶¶ 38–71.
Manhattan Telecommunications Corp. v.
Granite Telecommunications, LLC
C.A. No. 2020-0468-JRS
November 19, 2020
Page 18


      C. MetTel’s Reliance on CapStack is Misplaced

         Finally, MetTel claims that this court’s decision in CapStack is dispositive.61

Indeed, according to MetTel, CapStack is the reason it filed its pleadings under seal

in the first place.62 Under MetTel’s reading of CapStack, MetTel “cannot, on the

one hand, argue that the defamatory and tortious statements by Granite are causing

irreparable harm, while, at the same time, repeat those defamatory and tortious

statements in the public record.” 63 As explained below, that reading of CapStack in

the context of this Motion, is neither accurate nor persuasive.

         In CapStack, shortly after the parties entered into an arrangement to own and

manage three rental properties, the relationship fell apart.64 Both the plaintiffs and

defendants accused the other of misrepresenting the extent of their previous




61
     2018 WL 3949274.
62
     Mot. ¶ 2.
63
     RB ¶ 6.
64
     CapStack Nashville 3 LLC, 2018 WL 3949274, at *2.
Manhattan Telecommunications Corp. v.
Granite Telecommunications, LLC
C.A. No. 2020-0468-JRS
November 19, 2020
Page 19


experience in the industry. 65 After the plaintiffs received a letter they read as a threat

to spread the alleged misrepresentations, they filed suit.66 The plaintiffs then moved

for a temporary restraining order, “ask[ing] this Court to temporarily enjoin the

Defendants from making allegedly defamatory statements about the Plaintiffs to the

SEC, investors in CSP, or any other third parties.”67 “In other words, the Plaintiffs

[sought] a prior restraint” on speech, which is prohibited by the Delaware

Constitution.68

           While it is true that CapStack held that the plaintiffs had “failed to establish

that irreparable harm will likely result,” relying in part on the fact that the

information was already public through the pleadings, the court reached this

conclusion when answering an entirely different question than the one I answer




65
     Id.
66
     Id. at *2–3.
67
     Id. at *3.
68
     Id. at *3–4.
Manhattan Telecommunications Corp. v.
Granite Telecommunications, LLC
C.A. No. 2020-0468-JRS
November 19, 2020
Page 20


here.69 The court in CapStack was being asked “to temporarily enjoin future speech

based solely on a finding that the Complaint pleads a colorable claim for defamation

or trade libel.”70 The court analyzed the defamation claims solely in the context of

deciding whether a TRO was justified. 71

          Here, I must answer a single question: whether MetTel has demonstrated a

particularized harm that outweighs the public interest in access to court proceedings

and records. I am not considering whether a temporary injunction should issue, but

rather whether redacted information should be made public. And because the

allegedly defamatory statements have already been made and documented, I face no

risk of inadvertently “forbidding [a party] from engaging in constitutionally

protected speech.”72




69
     Id. at *3.
70
     Id. at *4 (emphasis in original).
71
     Id. at *3 (internal citation omitted).
72
 Id. at *5. The fact that the statements have already been made likely explains why
MetTel has not sought emergency injunctive relief.
Manhattan Telecommunications Corp. v.
Granite Telecommunications, LLC
C.A. No. 2020-0468-JRS
November 19, 2020
Page 21


         Further, even ignoring these significant differences in procedural posture and

requested relief, MetTel’s CapStack argument fails for another equally salient

reason. Under MetTel’s reading of CapStack, the factual gravamen of a defamation

complaint could never be disclosed to the public in a court document if that

information was not previously disclosed, regardless of whether access to the

particular statements would cause particularized harm, because disclosure would

potentially foreclose a showing of irreparable harm. 73 That reading would eviscerate

the presumption of public access, ignore our Rule 5.1 jurisprudence requiring a

showing of good cause to rebut the presumption, and conflict with the general rule

that the mere fact information is “previously undisclosed” is not enough to justify

confidential treatment. 74 CapStack has no bearing here.




73
     RB ¶ 5.
74
     Sequoia, 2013 WL 3724946, at *2.
Manhattan Telecommunications Corp. v.
Granite Telecommunications, LLC
C.A. No. 2020-0468-JRS
November 19, 2020
Page 22


                               IV. CONCLUSION

      Because MetTel has failed to carry its burden of proving good cause under

Rule 5.1, MetTel’s Motion for Continued Confidential Treatment must be DENIED.

The pleadings at issue will be unsealed.

      IT IS SO ORDERED.

                                      Very truly yours,

                                      /s/ Joseph R. Slights III